Citation Nr: 0309571	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1988.  


REMAND

The matter was previously before the Board in February 2001.  
At that time, the issue currently on appeal was remanded for 
further development and adjudication in accordance with the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)].  The matter 
was recently returned to the Board for a decision on the 
merits.  However, the requested development was not 
completed.

In this regard, the Board in numbered paragraph 2 of the 
February 2001 Remand, requested that the veteran be scheduled 
for a VA Cardiology Examination.  The Board specifically 
asked that the examiner review the veteran's claims folder, 
to include service medical records and post-service medical 
records, and offer an opinion as to:

 "...whether it [was] at least likely as not (a 50 
percent or more likelihood) that any currently 
diagnosed cardiovascular disorder had its 
symptomatic onset during the veteran's active duty 
service from 1960 to May 31, 1988, or was first 
manifested during the one-year period between May 
31, 1988 and May 31, 1989."

The veteran was afforded an examination on December 10, 2002.  
Initially, the Board notes that it does not appear that the 
examiner reviewed the veteran's service medical records.  

The examiner indicated that the RO requested that the veteran 
was to be examined for CAD, Arrythmia, and Idiopathic 
Cardiomyopathy.  The examiner's impression was that: CAD was 
well documented in records from Methodist Hospital and first 
noted in 1992; the veteran had no significant arrhythmia 
documented at that time; and that the veteran didn't have 
idiopathic cardiomyopathy, but rather ischemic 
cardiomyopathy.  However, the examiner failed to provide the 
requested nexus opinion with respect to Ischemic 
Cardiomyopathy and CAD. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should arrange for the 
veteran's claims folder to be sent to the 
New Orleans VAMC.  The RO should ask the 
physician who conducted the December 10, 
2002, cardiology examination, to provide 
an opinion  whether ischemic 
cardiomyopathy is as least likely as not 
related to the veteran's active duty 
service from 1960 to May 1988 and whether 
any cardiovascular disease is as least 
likely as not related to the veteran's 
active duty service from 1960 to May 
1988.  The physician is asked to document 
review of the veteran's service medical 
records and claims folder in the report.  
The physician is asked to comment on the 
significance, if any, in the veteran's 
service medical records of chest pain and 
reported cardiovascular abnormalities. 
Should the physician who conducted the 
December 12, 2002, examination be 
unavailable, the development should be 
accomplished by a similarly qualified 
physician.
    
2. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000); See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  

3.  After completion of the foregoing, 
the RO should review the issue of 
entitlement to service connection for a 
cardiovascular disability.  If the 
benefit is not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case addressing all 
evidence of record pertaining to his 
claim.  The veteran should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and to ensure that due process requirements have 
been satisfied.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to 
have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




